Order entered November 24, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01570-CR

                    JUAN MARTIN PEDROZA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F18-75239-H

                                     ORDER

      We REINSTATE this appeal.

      We abated for the trial court to clarify whether appellant, who otherwise

waived his right of appeal by entering into a plea bargain agreement with the State,

was granted permission to appeal by the trial court. The trial court held a hearing,

and the supplemental reporter’s and supplemental clerk’s records have been filed.

The records show the trial court allowed appellant to appeal, and an amended
certification of appellant’s right to appeal has been filed reflecting the same. The

appeal will be submitted in due course.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Tina Yoo Clinton, Presiding Judge, Criminal District Court No. 1; and

counsel for the parties.



                                             /s/   LANA MYERS
                                                   JUSTICE